UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6695


WARREN LEON CORUM,

                    Plaintiff - Appellant,

             v.

CHAD MASON, Police Officer; CHRISTOPHER RUSSO, Police Officer;
PRINCE WILLIAM COUNTY POLICE DEPARTMENT, Department Police,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:20-cv-00573-AJT-TCB)


Submitted: October 1, 2021                                  Decided: November 17, 2021


Before KING, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren Leon Corum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Warren Leon Corum appeals the district court’s order denying relief on his 42

U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Corum v. Mason, No.

1:20-cv-00573-AJT-TCB (E.D. Va. Mar. 11, 2021).          We deny Corum’s motion for

appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2